UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                              ___________

                              No. 97-60454
                              ____________


           JAMES BRADDOCK,

                                    Plaintiff-Appellee,

           versus

           LEGGETT & PLATT,

                                    Defendant-Appellant.


           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (1:96-CV-29-D-D)
                          March 31, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Leggett & Platt (“Leggett”) appeals from a judgment in favor

of James Braddock, awarding $33,000 in compensatory damages and

$50,000   in   punitive   damages    for   discriminatory   discharge   in

violation of the Americans with Disabilities Act of 1990 (“ADA”),

Pub. L. No. 101-336, 104 Stat. 327, codified at 42 U.S.C. § 12101

et seq.

     Because the district court has yet to rule on Braddock’s

timely filed Motion for Reinstatement or, Alternatively, for Front



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Pay——a matter intimately tied to the merits of Braddock’s claim and

clearly “an element of [his] complete compensation”——Leggetts’

notice of appeal is “ineffective” pursuant to the Federal Rules of

Appellate Procedure.     See FED. R. APP. P. 4(a) (“A notice of appeal

filed after . . . entry of the judgment but before disposition of

[a motion to alter or amend the judgment under FED. R. CIV. P. 59]

is ineffective to appeal from the . . . judgment . . . until the

entry of the order disposing of the . . . outstanding [motion].”);

Osterneck v. Ernst & Whinney, 489 U.S. 169, 175-76, 109 S. Ct. 987,

991-92, 103 L. Ed. 2d 146 (1989) (holding that motions involving

“an   element   of   [the]   plaintiff’s   complete   compensation”   and

requiring the consideration of “matters encompassed within the

merits of the underlying action,” such as whether a particular

award is “necessary to compensate the plaintiff fully,” constitute

a “motion to alter or amend the judgment under Rule 59(e)”)

(internal quotation and alteration omitted).

      The appeal is DISMISSED without prejudice.




                                    2